Per Curiam.

We affirm the judgment of the court of appeals for the following reasons. App.R. 26(B) provides that applications to reopen in the court of appeals must be filed within ninety days of journalization of the appellate *153judgment sought to be reopened unless good cause for the delay is shown. Appellant contends that his application was delayed because the prison library did not have a new volume of Rules of Appellate Procedure immediately after App.R. 26 took effect. He also argues that he was ineffective acting as his own counsel pro se, on direct appeal.
In State v. Reddick (1995), 72 Ohio St.3d 88, 90, 647 N.E.2d 784, 786, we indicated that procedures to reopen appeals existed before July 1, 1993, the effective date of App.R. 26(B). Accordingly, we do not find good cause because a volume of appellate rules was not immediately available in the prison law library.
The judgment of the court of appeals is affirmed based on State v. Reddick, supra.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents.
Cook, J., not participating.